NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        MAR 14 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                         No. 15-10279

                  Plaintiff-Appellee,              D.C. No. 2:13-cr-00117-GEB

   v.
                                                   MEMORANDUM*
 JAMIE RANGEL,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Jamie Rangel appeals from the district court’s judgment and challenges the

168-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute and to possess with intent to distribute methamphetamine, in violation of

21 U.S.C. §§ 841(a)(1) and 846. We dismiss.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rangel argues that the district court erred in applying a two-level

enhancement for his leadership role in the offense under U.S.S.G. § 3B1.1(c). The

government contends that this appeal is barred by a valid appeal waiver. We

review de novo whether a defendant has waived his right to appeal. See United

States v. Harris, 628 F.3d 1203, 1205 (9th Cir. 2011). The terms of the appeal

waiver in Rangel’s plea agreement unambiguously encompass this appeal of his

low-end Guidelines sentence. See id. at 1205-06. The record belies Rangel’s

contention that the district court advised him that he had the right to appeal. See

United States v. Arias-Espinosa, 704 F.3d 616, 619 (9th Cir. 2012) (district court

does not negate the written waiver of the right to appeal by stating that defendant

“may have a right to appeal”). Accordingly, we dismiss pursuant to the valid

waiver. See Harris, 628 F.3d at 1207.

      DISMISSED.




                                          2                                    15-10279